United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1795
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Jose Luis Morones-Garcia,               *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: August 1, 2012
                                 Filed: August 3, 2012
                                 ___________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jose Luis Morones-Garcia appeals after he pleaded guilty to unlawfully
possessing and using identity documents, in violation of 18 U.S.C. § 1546(a) (Count
1); aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (Count 2); and
illegal reentry, in violation of 8 U.S.C. § 1326(a) (Count 3). The district court1
imposed concurrent terms of 4 months in prison on Counts 1 and 3 and a consecutive
term of 24 months in prison on Count 2, to be followed by concurrent terms of
supervised release. On appeal, counsel has moved to withdraw and has filed a brief

      1
        The Honorable Linda R. Reade, Chief Judge of the United States District Court
for the Northern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), arguing that the court improperly
presumed the Guidelines range for Counts 1 and 3 was reasonable and failed to
sufficiently consider the 18 U.S.C. § 3553(a) factors.

      After careful review, we conclude that the sentences imposed by the district
court on Counts 1 and 3 are not unreasonable. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc). Nothing in the record indicates that the court
gave an improper presumption of reasonablenss to the Guidelines range; the court was
not required to mechanically recite the section 3553(a) factors at sentencing,
especially when it sentenced Morones-Garcia within the advisory Guidelines range,
see United States v. Todd, 521 F.3d 891, 897-98 (8th Cir. 2008); and the court
properly imposed the mandatory minimum sentence on Count 2, see 18 U.S.C.
§ 1028A(a)(1); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                        ______________________________




                                          -2-